United States Marshals Service Obligation to Take Steps to
           Avoid Anticipated Appropriations Deficiency

U nder the apportionm ent provisions o f the A ntideficiency A ct, the U nited States M arshals Service
    has an affirm ative obligation to take steps to avoid a deficiency in its Federal P risoner Detention
    budget and any drastic curtailm ent o f its prisoner detention services by reducing current expendi­
    tures and/or exploring alternative sources o f funding that would not depend upon the receipt of
    additional funds from Congress.

                                                                                                 May 11, 1999

                        M   em o ran d u m   O p in io n   fo r t h e   G en era l C oun sel
                                  U n it e d S t a t e s M   a r sh a ls   S e r v ic e


  This memorandum provides an initial response to your request that this Office
provide the United States Marshals Service ( “ USMS” ) with legal advice con­
cerning its obligations under the Antideficiency Act, 31 U.S.C. §§ 1341-1342,
1349-1350, 1511-1519 (1994) ( “ ADA” ), which provides, in relevant part, that

          [a]n officer or employee of the United States Government or of
          the District of Columbia government may not — (A) make or
          authorize an expenditure or obligation exceeding an amount avail­
          able in an appropriation or fund for the expenditure or obligation;
          [or] (B) involve either government in a contract or obligation for
          the payment of money before an appropriation is made unless
          authorized by law.

Id. § 1341. Exceptions to the ADA permit expenditures or obligations in excess
of an appropriation where “ authorized by law” or necessary to address “ emer­
gencies involving the safety of human life or the protection of property.” Id.
§§ 1341, 1342. Although we have previously considered these exceptions in the
context of actual or anticipated lapses in agency appropriations or authorization,1
your request asks us to analyze whether, in the event of a deficiency in the USMS
FY1999 “ Federal Prisoner Detention” (“ FPD” ) appropriated budget that is unre­
lated to a lapse in appropriations, the USMS could successfully invoke one of
the exceptions to the ADA or assert some other grounds for exemption from that
statute and the administrative and criminal penalties imposed for noncompliance
with its mandate. See 31 U.S.C. § 1349 (subjecting ADA violators to “ appropriate

    1 See, e g ., Effect o f Appropriations fo r Other Agencies and Branches on the Authority to Continue Department
o f Justice Functions During the Lapse in the D epartment’s Appropriations, 19 Op. O L C 337 (1995), Maintaining
Essential Services in the District o f Columbia in the Event Appropriations Cease, 12 Op O L C . 290 (1988); Continu­
ation o f Agency Activities During a Lapse in Both Authorization and Appropriation, 6 Op. O.L C. 555 (1982); Pay­
ment o f Travel Costs to Witnesses During a Period o f Lapsed Appropriations, 5 Op O L C . 429 (1981), Applicability
o f the Antideficiency A ct Upon a Lapse in an Agency’s Appropriation, 4A Op. O.L.C. 16 (1980)


                                                           105
                          Opinions o f the Office o f Legal Counsel in Volume 23


administrative discipline including, when circumstances warrant, suspension from
duty without pay or removal from office” ); id. § 1350 (imposing a criminal fine
o f not more than $5,000 and/or a term of imprisonment for not more than two
years); see also Office o f Personnel Management v. Richmond, 496 U.S. 414,
430 (1990) (explaining that “ [i]t is a federal crime . . . for any Government
officer or employee to knowingly spend money in excess of that appropriated
by Congress” ). We expect to provide a final legal opinion on these matters in
the near future, but thought it important, in the interim, to advise you of USMS’s
affirmative obligation under the apportionment provisions of the ADA, see 31
U.S.C. §§ 1511-1519, to take steps to avoid a deficiency and any drastic curtail­
ment of its prisoner detention services by reducing current expenditures and/or
exploring alternative sources of funding that would not depend upon the receipt
o f additional funds from Congress. Maintaining current levels of USMS spending
without additional funds, in an effort to force or even in anticipation of a supple­
mental congressional appropriation, would, in our view, be inconsistent with the
purpose of the ADA.
   Section 1512 of the ADA requires agencies to minimize the potential for
engaging in expenditures that exceed congressional appropriations by apportioning
their funds. It provides, in relevant part, that

          [e]xcept as provided in this subchapter, an appropriation available
          for obligation for a definite period shall be apportioned to prevent
          obligation or expenditure at a rate that would indicate a necessity
          for a deficiency or supplemental appropriation for the period. An
          appropriation for an indefinite period and authority to make obliga­
          tions by contact before appropriations shall be apportioned to
          achieve the most effective and economical use. An apportionment
          may be reapportioned under this section.

31 U.S.C. § 1512. Though the text of this provision refers only to an agency’s
obligation to apportion its appropriation to avoid an unauthorized expenditure or
obligation of funds, we are persuaded that its legislative history — along with that
of the ADA as a whole — evinces a general intent on the part of Congress to
curb levels of agency spending “ that would indicate a necessity for a deficiency
or supplemental appropriation.” 2
   2 Section 1515 o f the Act exempts agencies from § 1512’s apportionment requirements where expenditures in excess
of an appropriation are required by law or are necessary to avert an “ emergency involving the safety of human
life, the protection o f property, or the immediate welfare o f individuals.” 31 U.S.C. § 1512(b)(1)(B). Whether the
USMS could take advantage o f such exemptions, however, is a matter that we do not address in this interim opinion.
Because the § 1515 exem ptions appear to have been patterned after other Antideficiency Act provisions, resolution
of this question will have to await the completion o f our research on the Act It should be noted, however, that
an exem ption from the requirements o f § 1512 w ould very likely not be enough to exempt an agency from § 1341 ’s
mandate. See General Accounting Office, 2 Principles o f Federal Appropriations Law 6-82 to 6-83 (1992) (dis­
cussing September 1, 1976 Comptroller General opinion explaining that “ [a]ny deficiency that an agency incurs
where obligations exceed total amounts appropnated, including a deficiency that arises in a situation where it was


                                                       106
             USMS Obligation to Take Steps to Avoid Anticipated Appropriations Deficiency


   The ADA enforces and extends the prohibition, set forth in Article 1, Section
9 of the Constitution, that “ [n]o Money shall be drawn from the Treasury, but
in Consequence of Appropriations made by Law.” While the earliest version of
that statute, adopted in 1870, merely restated this constitutional principle, see Rev.
Stat. 3679; 16 Stat. 230, 251 (1870); see also Cong. Globe, 41st Cong., 2d Sess.
1553 (1870), subsequent versions specifically targeted agency practices that had
historically resulted in an overexpenditure or overobligation of government funds.3
For example, the 1905 amendment to the ADA, inter alia, both prohibited agencies
from making expenditures or obligations in excess of appropriations made by Con­
gress unless “ authorized by law” and added a requirement that agency appropria­
tions be apportioned to minimize excessive expenditures in one period of the fiscal
year that might result in a deficiency or require a supplemental appropriation at
a later time.4 The apportionment provision read as follows:

          All appropriations made for contingent expenses or other general
          purposes, except appropriations made for the fulfillment of contract
          obligations expressly authorized by law, or for objects required or
          authorized by law without reference to the amounts annually appro­
          priated therefor, shall, on or before the beginning of each fiscal
          year, be so apportioned by monthly or other allotments as to prevent
          undue expenditures in one portion of the year that may require defi­
          ciency or additional appropriations to complete the service of the
          fiscal year . . . .

Act of Mar. 3, 1905, ch. 1484, §4, 33 Stat. at 1257-58.
  The relatively sparse legislative history of the 1905 amendment suggests that
Congress was motivated by a very specific desire to eliminate the instances in
which high levels of agency spending would require it to make additional funds
available to cover a deficiency or to satisfy a request for a supplemental appropria­

determined that one o f the exceptions set forth in [section 1515(b)] was applicable, would constitute a violation
of 31 U.S.C. § [1341(a)]” ) This said, it should be emphasized that we have not yet reached a conclusion on the
question whether any o f the projected USMS expenditures in excess of appropriations could be justified under the
“ authorized by law” or “ emergencies involving the safety of human life or the protection of property” exceptions
to § 1341, or any other exemptions from that statute's mandate. That issue will be addressed in a subsequent opinion
Our objective in this opinion is merely to advise you o f your general obligauon to avoid anticipated deficiencies
by reducing spending and/or obtaining funds from sources that would not make supplemental funding from Congress
necessary
   3See, e g ., The ADA has been amended a number o f times since its enactment in 1870. See Act of M ar. 3,
1905, ch. 1484, §4, 33 Stat. 1214, 1257; Act o f Feb. 27, 1906, ch 510, §3, 34 Stat 27, 48; Act of Aug 23,
1912, ch 350, §6, 37 Stat 360, 414, Act o f Sept 6, 1950, ch 896, §1211, 64 Stat 595, 765, Act of Aug. 1,
1956, ch. 814, §3, 70 Stat 782, 783; Pub L. No. 85-170, §1401, 71 Stat 426, 440 (1957); Pub. L No 9 3 -
344, §1002, 88 Stat 297, 332 (1974), Pub. L. No. 93-618, § 175(a), 88 Stat. 1978, 2011 (1975), Pub. L. No.
101-508, § 13213(a), 104 Stat 1388, 1388-621 (1990)
   4 The 1905 statute also amended the 1870 version of the statute in three additional respects. It made it unlawful
for any agency or government official to “ accept voluntary service for the Government or employ personal service
in excess o f that authorized by law, except m cases o f sudden emergency involving the loss of human life o r the
destrucuon o f property,” inserted a provision allowing certain limited waivers to the statutory prohibitions, and
added a penalty provision. 33 Stat. at 1257-58.


                                                      107
                           Opinions o f the Office o f Legal Counsel in Volume 23


tion. In describing the contents of the 1905 amendment to the Committee of the
Whole House on the State of the Union, Representative Hemenway, explained:

          Mr. Chairman, I call attention to this particular limitation because
          we seek by it to prevent deficiencies in the future. It is a hard
          matter to deal with. We give to Departments what we think is
          ample, but they come back with a deficiency. Under the law they
          can make these deficiencies, and Congress can refuse to allow
          them; but after they are made it is very hard to refuse to allow
          them. So we seek by this amendment to in some respect, at least,
          cure that abuse.

39 Cong. Rec. 3687 (1905).
   The legislative histories of other amendments placing constraints on the
spending practices of government agencies and officials provide additional support
for the view that the ADA was intended to curb agency actions that put Congress
in the position of having to cover debts and make appropriations it either had
not authorized or had not initially believed necessary to carry out the functions
of the government. In 1906, lawmakers described amendments to that statute as
Congress’s attempt “ to take back control of appropriations into its own hands.”
See 40 Cong. Rec. 1274 (1906) (statement by Representative Littauer). Statements
to similar effect were made by legislators in 1950. In providing a section-by-
section analysis of the 1950 amendment to the ADA, see Act of Sept. 6, 1950,
ch. 896, § 1211, 64 Stat. 595, 765, Representative Norrell explained that the provi­
sions pertaining to apportionment, in particular, were “ designed to insure that
appropriations which are available for a fiscal year . . . will not be obligated
at a rate which would exhaust the appropriation prior to the end of the period
for which the appropriation was m ade and thus result in a need for a deficiency
or supplemental appropriation, or an increase in the authorization for administra­
tive expenses of a corporation, or in drastic curtailment of the activity for which
the appropriation or authorization was made.” 96 Cong. Rec. 6835-36 (1950).5

   5Tw o reports prepared by Congress prior to the 1951 revision o f the ADA provide further support for the view
that government agencies have an obligation under that statute to explore methods for reducing spending levels
or reprogramm ing funds w henever an appropriation deficiency is anticipated, as well as when its existence has been
established. See 36 Comp Gen. 699 (1957). T he first report, prepared in 1945, addresses the recurring problem
of deficiency spending and communicates the general interest on the part o f lawmakers in limiting agency spending
practices that result in the need for supplemental appropriations’
    The com m ittee met with instances which indicated either a lack o f knowledge or an utter disregard of
    the so-called antideficiency law (31 U.S.C 665), in that agencies reported overobhgations during the first
    half o f the current fiscal year to an extent which places the Congress in the position either of granting
    additional funds o r forcing the curtailment o f operations which in some cases would be unwise and harmful
    That sort o f practice cannot be continued, particularly when the Congress is in continuous session. It must
    be stopped


                                                        108
             USMS Obligation to Take Steps to Avoid Anticipated Appropriations Deficiency


   Given this history, we are persuaded that an agency subject to the requirements
of the Antideficiency Act may not properly continue high levels of spending in
the face of an anticipated appropriations deficiency. Such spending would arguably
violate the purpose of that statute, even where a strong case could be made for
a statutory exemption were the existence of an actual deficiency ever proven.6
Accordingly, we conclude that the USMS has an affirmative obligation either to
obtain additional funds from sources that would not require additional funds from
Congress or immediately curtail detention-related expenditures and obligations that
would eventually require a deficiency or supplemental appropriation. This conclu­
sion is consistent with opinions previously rendered by the Comptroller General
and the General Accounting Office. See 64 Comp. Gen. 728, 735 (1985) (holding
that ICC decision to furlough its employees to reduce costs was consistent with
that agency’s obligation under the Antideficiency Act to “ expend fiscal year
appropriations so as to prevent the necessity for a supplemental or deficiency
appropriation and to avoid exhausting the funds before the end of the period for
which they are appropriated” ); 36 Comp. Gen. 699 (1957) (concluding that a
Post Office request for reapportionment of its funds was inconsistent with the
spirit and purpose of the Antideficiency Act where officials believed that the
requested handling of its funds would result in a deficiency at the end o f the
fiscal year); see also B-167656, 1971 WL 25416 (C.G. June 18, 1971) (unpub­
lished); 38 Comp. Gen. 501 (1959).7
   We understand that you made efforts to address the anticipated funding defi­
ciency by developing a reprogramming arrangement with the Justice Management
Division (“ JM D” ), but that the arrangement under consideration has not received
approval. We encourage you to continue to pursue this option and to develop
an alternative plan to satisfy the obligations outlined in this memorandum. Without
making any specific recommendations about the measures that might be incor­
porated into such a plan, we note that, in addition to reducing prisoner detention-
related expenditures in a manner that would not constitute a drastic curtailment
of services within the meaning of the statute, the USMS is free to explore other

H.R. Rep No. 79-221, at 2 -3 (1945). on the First Deficiency Appropriation Bill. The second report on the same
subject, prepared only a year later, echoes these sentiments, but also reveals that Congress was also concerned about
the specific problem o f the failure o f government officials to adjust rates of expenditures and obligauons in anticipa­
tion of a possible deficiency. H.R Rep. No. 79-1817. at 4 -5 (1946), on the Second Deficiency Appropriation Bill
states.
      [(Instances have occurred where agencies do not actually incur deficiencies but proceed at an obligational
      rate which make necessary either a deficiency appropriation or the suspension or drastic curtailment of
      an activity for lack o f funds. The committee does not propose to tolerate that practice any longer It intends
      to see that the antideficiency law (31 U.S.C. 665) is observed m letter and spirit and shall expect the
      Bureau of the Budget to report quarterly, starting at the close o f the first quarter of the next fiscal year,
      the Utle of any appropriation not being administered in accordance with the letter and spirit of such law,
      the reasons therefor, and the name and position o f the official immediately responsible.
   6 We reach no conclusion m this opinion whether the USMS would qualify for any of the exempuons from the
Antideficiency Act in the event it was found to have a deficiency. W e will address that question in a forthcoming
opinion.
   7Though not binding upon this Office, see Bowsher v. Synar, 478 U S . 714, 727-32 (1986), the opinions of
the Comptroller General and General AccounUng Office provide helpful guidance on matters o f appropriations law


                                                        109
                   Opinions o f the Office o f Legal Counsel in Volume 23


possibilities for reprogramming funds within the Department of Justice’s appro­
priation to avoid a possible deficiency. As we concluded in our 1980 opinion
on the subject, the Attorney General, except where a specific statutory provision
provides otherwise, has authority to reallocate funds among programs of the
USMS and to make available to that agency funds presently allocated to other
departmental programs and activities funded through the same lump sum appro­
priation. A ttorney G en eral’s Authority to Reprogram Funds fo r the United States
M arshals Service to A void Deficiencies, 4B Op. O.L.C. 701 (1980).
  As I indicated above, we continue to research questions concerning the cir­
cumstances in which the USMS might be able to benefit from an exemption from
the ADA in the event that an actual deficiency in its FPD appropriated budget
occurs before the end of the fiscal year. You can expect a final opinion on these
and other matters raised by your request in the near future.

                                                       TODD DAVID PETERSON
                                                    Deputy Assistant Attorney General
                                                        Office o f Legal Counsel




                                            110